Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 08/22/2022. Claim 1 has been amended. Currently pending for review are Claims 1-19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claim(s) 1-5, 7-11, 13, and 16-19  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being aniticpated by Baerwalde et al (US 20050085749).
Regarding Claim 1, Baerwald et al teaches a soft tissue mobilization device comprising:              projections 30 configured to extend into and mobilize soft tissue,               wherein the device has a diameter of about 3 inches to about 15 inches (Refer to Paragraph[0026] A typical outer shell 20 manufactured according to this embodiment is ellipsoid in shape with a major axis (i.e., length) of approximately three (3) to eight (8) inches, and semi-major and minor axes (i.e., height) of approximately two (2) to six (6) inches. It will be appreciated that all dimensions will vary according to the end-use and desired characteristics of the outer shell 20.”..The Office takes the position that the height is considered the same as the diameter).
Regarding Claim 2, Baerwalde et al continues to teach in which the projections have a shape including one of: a rounded shape, a curved shape, a triangle shape, a square shape, a notch shape, a cylindrical shape with rounded ends, or cylindrical shape with flat ends (Refer to annotated Fig. 2 to depict that the projections are rounded/curved).
    PNG
    media_image1.png
    415
    512
    media_image1.png
    Greyscale

Regarding Claim 3, Baerwalde et al continues to teach in which the projections longitudinally extend over a length of the device (Refer to Figs. 4&5 to depict the projections extending longitudinally the entire device).

    PNG
    media_image2.png
    466
    674
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    300
    653
    media_image3.png
    Greyscale

Regarding Claim 4, Baerwalde et al continues to teach in which the projections extend perpendicular to a longitudinal axis of the device (Refer to Figs. 4&5 to depict the projections extending longitudinally and perpendicularly).
Regarding Claim 5, Baerwalde et al continues to teach in which the projections radially extend from the 2device at the same angles (Refer to Figs. 4&5 to depict the projections all extending at the same angle).
Regarding Claim 7, Baerwalde et al continues to teach in which the projections are configured in a wave pattern extending from the device (Refer to annotated Figs. 4&5 above).
Regarding Claim 8, Baerwalde et al continues to teach in which the projections are configured in a Z pattern extending from the device (Refer to annotated Figs. 4&5 above).
Regarding Claim 9, Baerwalde et al continues to teach in which the projections are configured in a helical pattern extending from the device (Refer to annotated Figs. 4&5 above).
Regarding Claim 10, Baerwalde et al continues to teach in which the projections are individually spaced in a predetermined pattern extending from the device (Refer to Figs. 4&5 to depict that the projections are individually spaced).
Regarding Claim 11, Baerwalde et al continues to teach in which the predetermined pattern includes an aligned pattern of the projections extending from the device (Refer to Figs. 4&5 to depict that the projections are aligned).
Regarding Claim 13, Baerwalde et al continues to teach in which the device is made of a pliable material (Refer to Paragraph [0025]:”The outer shell 20 is preferably constructed from molded or thermoformed plastic such as polypropylene, polyethylene, acrylonitrile butadiene styrene (ABS), polystyrene, polyvinyl chloride (PVC), or high impact polystyrene (HIPS). Advantageously, the outer shell 20 is formed using an injection blow molding tool. In alternative embodiments steel, aluminum, wood, metals and other non-plastic materials and plastic/non-plastic composites may also be injection molded. Those of ordinary skill in the art will appreciate that the invention encompasses virtually any material and composites capable of injection molding depending on the desired characteristics of the formed article.”).
Regarding Claim 16, Baerwalde et al continues to teach in which the pliable material includes expandable polyethylene (Refer to Paragraph [0025]:”The outer shell 20 is preferably constructed from molded or thermoformed plastic such as polypropylene, polyethylene, acrylonitrile butadiene styrene (ABS), polystyrene, polyvinyl chloride (PVC), or high impact polystyrene (HIPS). Advantageously, the outer shell 20 is formed using an injection blow molding tool. In alternative embodiments steel, aluminum, wood, metals and other non-plastic materials and plastic/non-plastic composites may also be injection molded. Those of ordinary skill in the art will appreciate that the invention encompasses virtually any material and composites capable of injection molding depending on the desired characteristics of the formed article.”).
Regarding Claim 17, Baerwalde et al continues to teach in which the pliable material includes plastic (Refer to Paragraph [0025]:”The outer shell 20 is preferably constructed from molded or thermoformed plastic such as polypropylene, polyethylene, acrylonitrile butadiene styrene (ABS), polystyrene, polyvinyl chloride (PVC), or high impact polystyrene (HIPS). Advantageously, the outer shell 20 is formed using an injection blow molding tool. In alternative embodiments steel, aluminum, wood, metals and other non-plastic materials and plastic/non-plastic composites may also be injection molded. Those of ordinary skill in the art will appreciate that the invention encompasses virtually any material and composites capable of injection molding depending on the desired characteristics of the formed article.”).
Regarding Claim 19, Baewalde et al does not expressly teach in which the device is manufactured using an extrusion process, however, the Office takes the position that such limitation is considered product by process. The process does not limit the product claim since the product may be achieved through other methods such injection molding, thus the patentability of a product does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-1].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Baerwalde et al (US 20050085749).
Regarding Claim 18, Baerwalde et al does not expressly teach in which the device includes bonded sections, however, the Office takes the position that such making integral from a previously separate elements would have been obvious routine engineering via bonding and does not produce unexpected results and therefore does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.04 V.     MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS.
Claim(s) 6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious Baerwalde et al (US 20050085749) further in view of Prien (US 2052656).
Regarding Claims 6 and 12, Baerwalde et al teaches the claimed invention as noted above but fails to teach wherein in which the projections radially extend from the device at different angles or includes offset pattern of projections extending from the device. Prien teaches a massage roller comprising a body having projections 20, 21 extending therefrom having a predetermined shape wherein the projections radially extend from the body at different angles or the predetermined pattern includes an offset pattern (Refer to Fig.1). Prien is analogous with Applicants invention in that they both teach massager rollers comprising projections and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the projections to extending therefrom having a predetermined shape wherein the projections radially extend from the body at different angles or the predetermined pattern includes an offset pattern since Prien teaches that a plurality of patterns are suitable for the purpose of providing massaging effects for a user and therefore such a modification would have been merely a matter of obvious design choice and therefore does not patentably distinguish the invention over prior arts. Refer to Refer to MPEP § 2144.04(IV) B Changes In Shape.
Claim(s) 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Baerwalde et al (US 20050085749) further in view of Krent et al (US 5168576 ).
Regarding Claim 14 and 15, Baerwalde et al teaches that the body is made of a polyethylene  (Refer to Paragraph [0025]:”The outer shell 20 is preferably constructed from molded or thermoformed plastic such as polypropylene, polyethylene, acrylonitrile butadiene styrene (ABS), polystyrene, polyvinyl chloride (PVC), or high impact polystyrene (HIPS).“) but fails to teach wherein the polyethylene is  a foam that is cross-linked polyethylene foam. Krent et al teaches a supportive device comprising a closed-cell foam of cross-linked polyethylene foam (Refer to Col 5 Lines 48-52: Layer 34 typically is formed of a cross-linked closed-cell polyethylene foam, and typically has a density of about 6-11 pounds per cubic foot) are suitable for supporting impact and/or contact for the body since it is resilient and has excellent cushioning ability. The Office takes the position that it would have been obvious to one of ordinary skill in the art at the time of invention to use polyethylene such as cross-linked polyethylene foam since Applicant discloses that such foams are known in the art at the time of the invention for being suitable for suitable resilient foams, further lacking criticality from other known closed-cell foams (Refer to Applicants disclosure Page 12 Lines 7-13), and therefore it has been held to be within the general knowledge of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Refer to MPEP 2144.07    Art Recognized Suitability for an Intended Purpose [R-08.2012].
Response to Arguments & Affidavit
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. Wherein Applicant argues that Baerwalde does not teach “projections configured to extend into and mobilize soft tissue” since “soft tissue” refers to “muscles, tensons, ligaments and fascia”, Applicant indicates in the specification that soft tissue “may include muscles, tendons, ligaments fascia of the human body and the like” and is not specific to muscles, tendons, ligaments, and fascia and therefore may include other parts of the body such as skin and subcutaneous fat and therefore Applicants arguments are not persuasive in narrowing the definition of “soft tissue”.         Wherein Applicant argues that the Office has interpret “massage” too broadly as to encompass any form of pain relief since pain relief may be achieved through numerous ways that does not involve mobilization of the soft tissue. Applicant provides an affidavit from Dr. Abshier which indicates that “The term “massage” refers to a board array of techniques that have no application or use for extending into and mobilizing soft tissue”. The Office respectfully disagrees with Applicant. Although, in light of the Affidavit by Dr. Abshier the Office takes the position that the claims are read in the broadest reasonable interpretation and therefore since “soft tissue” is not clearly defined as “muscles, tendons, ligaments fascia of the human body” but rather MAY INCLUDE “muscles, tendons, ligaments fascia of the human body” AS WELL AS “and the like” the Office takes the position that such skin and subcutaneous fat is suitable as being considered soft tissue. Furthermore, Baerwalde et al clearly indicates that the projections (protuberances) manipulate and provide relief of muscles with a kneading action (Paragraph [0029]:” whereby the plurality of protuberances 30 manipulate the underlying plantar muscles with a kneading action”), thus the Office takes the position that Baerwalde et al clearly teaches that such projections 30 extend into and mobilize soft tissue including muscles in so much as Applicant has disclosed.            Wherein Dr. Abshier and Applicant argues that “massage” may include a plurality of methods not specific to mobilizing soft tissue, however, Baerwalde et al clearly indicates that such projections manipulate and provide a kneading action which is considered to be extending to and mobilized soft tissue in so much as the projections of Applicants device “extends and mobilizes soft tissue”. Dr. Abshier indicates that because the device of Baewelde et al can be heated or cooled there is a conclusion that the device of Baewald et al merely provides superficial massage however Applicant and Dr. Abshier fails to provide differences in the way Applicant’s projections extends and mobilizes soft tissue from the projections 30 of Baewald et al. The Office takes the position that such heating and cooling in no way would teach away from the projections extending and mobilizing soft tissue and therefore has no basis in regards to the conclusion that the projections providing merely superficial massage.             Wherein Dr. Abshier indicates that Baerwalde has protuberances/projections 30 with a height of approximately 0.076 inches and range from 0.05-0.25inches and such heights would not extend into and mobilize soft tissues. The Office reminds Applicant that Applicant’s specification indicates that “the projections 14 may extend about 1/8inches to about 3 inches from the body 12” (Refer to Applicants specifications Page 14 Line 1-2). 1/8-3inches as indicated by Applicant being a suitable height for projections to extend and mobilize soft tissues includes the ranges of .125-.25inches which is indicated by Baerwalde et al (Paragraph [0027]:” The plurality of protuberances 30 are advantageously less than about 0.25 inches in diameter, and from about 0.05 to about 0.25 inches in height.”). Therefore, Applicants arguments and the Affidavit presented by Dr. Abshier is not persuasive to overcome the rejection in view of Baerwalde et al as relying on the height of the projections.           Furthermore, the Office reminds Applicant that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In which case, even though Baewalde et al teaches such intended use (Paragraph [0027]), even if not explicitly recited, there is nothing preventing the projections/protuberances 30 of Baewalde et al to extend and mobilize soft tissue since it has met all the structures claimed and they are within the height range indicated by Applicant to be suitable to perform such function and thus Applicants arguments are not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784